       Case 2:20-cv-00836-DMC Document 12 Filed 04/13/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAVIER H. GUERRA,                                 No. 2:20-CV-0836-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    PRICILLA ROSALES, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brought this civil rights action under 42

18   U.S.C. § 1983. On April 30, 2020, Plaintiff filed a notice of voluntary dismissal. See ECF No. 6.

19   Thereafter, the matter was dismissed on Plaintiff’s notice. See ECF No. 8. Pending before the

20   Court is Plaintiff’s motion, ECF No. 11, to withdraw his voluntary dismissal and proceed on the

21   original complaint. Good cause appearing therefor, Plaintiff’s motion is granted. The Court’s

22   order dismissing this action on Plaintiff’s notice, ECF No. 8, is vacated and the Clerk of the Court

23   is directed to re-open this action. The sufficiency of Plaintiff’s original complaint will be

24   addressed separately.

25                  IT IS SO ORDERED.

26   Dated: April 13, 2021
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
